OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with *991costs, and the petition to the extent that it seeks reinstatement of salary and other benefits dismissed.
Under the collective bargaining agreement between the parties, respondent was entitled to suspend petitioner without pay upon a determination of probable cause to believe that petitioner’s "continued presence on the job represents a potential danger to persons or property or would severely interfere with operations.” The contract further provided that the probable cause determination, as well as any procedural questions concerning suspension without pay, which would include whether there was in fact such a determination, was to be submitted to arbitration. Petitioner received notice of suspension and commenced this proceeding to challenge respondent’s action. The propriety of the suspension, both procedurally and substantively, was a question for the arbitrator. Thus, a judicial resolution of the merits of the dispute was foreclosed (Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669; Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.